Citation Nr: 1432885	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-49 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for removal of the lower portion of the sternum claimed as due to a staph infection, resulting from a biopsy of the mediastinum performed by VA in February 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a staph infection from a midsternal biopsy.

Issues relating to the assigned ratings and effective dates for service-connected coronary artery disease, addressed in a November 2010 rating action were not pursued on appeal to the Board (see VA Form 21-4138 dated April 2012).  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the Fort Harrison, Montana RO.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The records contained in Virtual VA include electronic copies of the Veteran's VA treatment records considered by the RO as shown in the May 2012 Supplemental Statement of the Case, and other documents already in the physical file.  The Veteran's VBMS claims file does not currently contain any documents.  The Board has considered these records in making the below decision.



FINDINGS OF FACT

The competent evidence shows that the Veteran's increased disability following a biopsy of the mediastinum performed by VA in February 2009, was not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for removal of the lower portion of the sternum, due to a staph infection, claimed as resulting from a biopsy of the mediastinum performed by VA in February 2009, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The provisions of 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008, such as this one.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  By way of a November 2009 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim for benefits under the provisions of 38 U.S.C.A. § 1151.  The Board also finds that this notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the November 2009 letter, the RO also notified the Veteran of the evidence and information used to assign disability ratings and effective dates, as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Considering the contents of the issued VCAA letter, the Board finds that all notice requirements were satisfied, and thus, a remand of the issue on appeal for further notification of how to substantiate the claim is not necessary. 

Further, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The claims file contains the relevant records, to include the treatment records documenting the procedure in question.  

Regarding VA opinion evidence, VA has assisted in this appeal by obtaining a January 2010 VA opinion.  Review of this opinion reveals that clinician providing the opinion based her opinion on an accurate factual basis and fully considered the evidence of record.  Therefore, the clinician, as discussed in greater detail below, addressed the questions relevant to this appeal.  As such, the Board finds that this examination report satisfies VA duty to assist in this appeal as it provides the needed opinions, with adequate support for such opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, the Board finds that VA has met the duty to assist the Veteran in this case.

Additionally, in June 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the June 2012 hearing, the undersigned noted and explained the issue on appeal.  Information was solicited regarding the Veteran's specific contentions regarding the questions key to the outcome of this appeal; namely, the basis for his contention that the VA medical procedure at issue was performed in a careless/negligent manner and that the consent he signed did not fully address the complications that subsequently developed.  After review of the hearing testimony, the Board finds that not only were the issues "explained. . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II.  Background

In January 2009, the Veteran filed compensation claim under the provisions of 38 U.S.C.A. § 1151.  He stated that on January 9, 2009, he went to the VAMC in Fort Harrison, MT with a muscle pull in the center of his chest.  The pain did not subside, even with medication, after a month and it was determined that a biopsy was needed.  In February 2009, a radiologist inserted several needles into the Veteran's chest to perform the biopsy.  The Veteran mentioned that nothing was infected at that time, and no staph infection was present.  He explained that in March, the pain had not subsided and the area of the needle biopsies became inflamed.  At that time, an incision was made and another biopsy was taken which revealed a staph infection of the chest.  This was treated with oral antibiotics for 2 months.  The Veteran reported that he continued feeling ill in July and in early August, he was hospitalized by VA, at which time X-ray films revealed a discoloration of the sternum (he explains where the needle biopsies had been made in February).  He was flown to the VAMC in Denver, CO where it was determined that the Veteran had a staph infection in the sternum.  In mid-August, the bottom portion of the sternum was removed.  Subsequently, additional reconstructive surgeries took place.  

VA records reflect that on January 8, 2009, the Veteran was seen by VA urgent care with complaints of chest wall pain of a 2 day history.  A history of coronary disease with stents was noted and an EKG was normal.  The condition was assessed as likely costochondritis and Naprosyn was prescribed.  The Veteran returned to VA on January 14, with symptoms of extreme pain centered over the sternum.  Testing revealed elevated WCC and an abnormal chest X-ray film, which were concerning for infection.  Avelox and Hydrocodone were prescribed and the Veteran was instructed to return if symptoms worsened.  A January 21 phone record indicated that the Veteran continued to have sternal pain and some swelling, and that the condition would continue to be treated as costochondritis.  On January 29, the Veteran underwent a colonoscopy, but nothing relating to the sternal pain was discussed of treated.

On February 5, 2009, the Veteran was seen again for complaints of a knot in the middle of his chest, and at that time requested that additional testing be undertaken.  On February 6, 2009, the Veteran underwent a biopsy of the mediastinum.  Informed consent was obtained on 2:12 PM of that day, and it was noted that the procedure was fully explained.  The medical records reveal that the procedure involved removal of a small piece of mediastinal tissue (area under the sternum between the lungs) with a biopsy needle, which is then sent to a lab to examine for disease or infection.  According to the records, the Veteran tolerated the procedure well and was discharged home.  A pathology report of February 10, 2009 revealed findings of reactive fibroblasts and capillaries with a dense inflammatory cell infiltrate.  Close follow up was recommended.  

A March 3, 2009 entry reflects that the Veteran reported that the chest lump had decreased in size with antibiotic treatment.  A March 24 surgery consult note recounted the Veteran's 6 week history of chest pain and a finding of a small mass over the lower sternum.  It was noted that a radiologist did several needle biopsies of the mass revealing reactive fibroblasts and dense inflammatory cell infiltrate.  It was reported that a culture had been done which grew pure methicillin sensitive staph.  It was noted that the Veteran had been on antibiotics with no resolution of pain at all.  The surgeon recommended that the mass be excised and that if it looked at all infected, the skin be left at least partially open for drainage.  

Informed consent for skin/mass lesion excision was obtained on March 26, 2009.  It was noted that the indications, risks, benefits, and alternatives were discussed with the Veteran and he freely consented to the procedure.  The mass was excised, and drainage of reddish-gray fluid was sent for culture.  The wound was packed open and the Veteran was stable after the procedure.  The wound was described as fine, and bandages changed on March 27 and 30, 2009.  A March 30 record indicated that pathology was benign.  The wound continued to be fine and sutures were removed on April 6, 2009.  

An April 29, 2009 VA surgical note indicates that post-excision, the Veteran had been doing well since his drain came out, but that during the past 2 days, the wound had swelled up again, with drainage.  The surgeon indicated that no pus was seen and that there was no evidence of infection.  It was recommended that the Veteran keep the wound clean, dressed, and dry daily.  On May 6, 2009 the wound was described as looking great, with just a little yellow drainage.   

Informed consent for debridement of purulent chronic sinus tract and small rim of the surrounding skin was obtained on May 15, 2009.  It was noted that the indications, risks, benefits, and alternatives were discussed with the Veteran and he freely consented to the procedure.  Tissue culture was sent to the lab and the Veteran was stable after the procedure.  A May 17 record indicates that the tissue sample was positive for staph infection.  A May 29 record indicates that the wound was healed and looking good, but that the Veteran still had pain.

The Veteran presented for emergent VA care on August 5, 2009, with symptoms of 103 temperature, and complaints of pain in the chest at the site of a prior staph infection, which had been treated in the spring with a course of dicloxacillin.   On August 6, 2009, the Veteran was moved due to high fever.  It was explained that he was admitted with fever and chest wall pain radiating from the low sternum and originating at the site of a March 26, 2009 excision of necrotic fibrotic fat.  It was noted that a needle aspiration grew pure culture of MSSA.  The doctor reviewed a CT scan of the thorax with a radiologist which revealed air in the tissue anteriorly and posteriorly to the sternum on February 5, 2009, prior to the excisional biopsy of February 6, 2009.  Surgical consult noted mild tenderness over the distal sternum, an appreciable mass of erythema and elevated while blood count.  The surgeon suspected "osteo" in the distal sternum, probably requiring a long course of IV antibiotics, and warranting another imaging study.  An assessment of possible sternal osteomyelitis, with a history of MSSA pure culture was made.  CT revealed possible LLL pneumonia and inflammatory changes around the left kidney.  

On August 6, 2009, the Veteran was transferred to the VAMC in Denver, CO with a diagnosis of sternal osteomyelitis.  In late August 2009, he underwent partial sternectomy.  An August 26 record reflects that the hospital course was pretty uncomplicated and that the Veteran was reasonable functional.  Thereafter the Veteran continued to be followed and additional cosmetic procedures were undertaken.  A November 3, 2009 record indicates that lab work did not show any signs of infection.  

A VA examination was conducted in January 2010 and the claims folder and history from January 2009 forward was reviewed.  Initially, the examiner concluded that the duration of the symptoms and ongoing infection was an unfortunate and unforeseeable event; but that review of clinical findings and test results revealed that the complications experienced were unrelated to the quality of care.  It was explained that the risk factors that the Veteran acknowledged understanding included: infection or an abnormal collection of pus in one area requiring treatment; pain or discomfort during or after a procedure; and no guarantee regarding the results of the procedure or cure of the condition.  It was observed that despite the known risk factors, the Veteran agreed to have the treatment/procedure.  Based on the cumulative evidence, the examiner opined that there was no evidence of carelessness, negligence, lack of proper care, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or that the proximate cause of the additional disability was an event which was not foreseeable. 

The Board finds that the January 2010 medical opinion is adequate and probative for adjudication purposes.  While it can be argued that the opinion is internally inconsistent as it pertains to whether the additional disability was an event which was not foreseeable, the Board finds that such an argument is not compelling.  In this regard, when reading the whole opinion in context, it is clear that the examiner's opinion is that the additional disability was not an event which was not foreseeable.  The examiner pointed to the risk laid out in the consent form that the Veteran signed.  The examiner specifically noted the risk of infection and injury to nearby structures.  The examiner acknowledge that despite the risk factors the Veteran agreed to the procedure.  Additionally, examiner stated that based on the cumulative evidence that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the VA's part in furnishing medical treatment or that the proximate cause of additional disability was an event which was not foreseeable.  This conclusion is clear and a rationale for reaching this conclusion was provided.  Thus, when looking at the opinion as a whole, there is no inconsistency and the opinion is adequate upon which to adjudicate this claim.

In a statement provided in March 2010, the Veteran indicated that he never had a staph infection prior to the February 2009 biopsy.  He stated that after the biopsy a VA nurse apologized to him for the unusual treatment.  He also indicated that the doctor stated during the procedure that he didn't have the right sized needles for the procedure because they were too long.  He maintains that he was jabbed with needles no less than 5 times, some of which were re-used and not sterile, and did not believe that a biopsy would require so many specimens to be collected.   

The Veteran presented testimony at a travel Board hearing held in June 2012.  A chronology of events relating to his treatment for chest/sternum pain was provided.  He described the situation as botched from day one and indicated that the VA doctor kept saying that the wrong needles were being used; they were too long and too flexible.  The Veteran further indicated that the nurse apologized to him due to the difficulties with the procedure.  

III.  Analysis

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability following a biopsy of the mediastinum, which took place at the VAMC in Fort Harrison, MT on February 6, 2009.  Specifically, the Veteran and his representative maintain that the wrong equipment (needle) was used for the procedure and that it was not done properly, stating that needles punctured the sternum and caused a staph infection, as well as ultimately resulting in the need to remove a portion of the sternum. 

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), such as this claim, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2013).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b), all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After consideration and analysis of all the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for removal of the lower portion of the sternum due to a staph infection, claimed as resulting from a biopsy of the mediastinum performed by VA in February 2009.  

Regarding the elements needed to substantiate this claim, the evidence clearly shows that the Veteran sustained additional disability following the February 2009 procedure at issue.  As a point of clarification, clinical evidence suggests that an infection was already present at the time of the February 2009 biopsy, indications of such having been shown on clinical testing conducted by VA in January 2009.  However, unquestionably the removal of the lower portion of the sternum may appropriately be considered additional disability which occurred following the February 2009 biopsy of the mediastinum.  To substantiate entitlement to the benefit sought, however, the evidence must show that there was some fault of VA in the treatment and care, that the event was not reasonably foreseeable, or that there was not informed consent for the procedure.

Here, the Board finds that the preponderance of the evidence weighs against a finding that there was such fault on the part of VA and the preponderance of the evidence weighs in favor of a finding that the Veteran signed a consent after discussion with the VA physician that adequately covered the possible risks of the procedure, to include infection and injury to nearby structures, the ones that developed.  In essence, the preponderance of the competent evidence indicates that the development/continuation of a staph infection was a reasonably foreseeable event following the biopsy, as was possible damage injury to nearby structures, such as the sternum.

Regarding the question of fault by VA in the care, the Veteran and his representative maintain that the wrong equipment (needle) was used for the biopsy procedure and that it was not done properly, stating that needles punctured the sternum and caused a staph infection, as well as ultimately resulting removal of a portion of the sternum.  The only medical evidence that addresses whether the care that caused the additional disability involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part is the January 2010 VA opinion.  In this opinion, the examiner thoroughly reviewed the evidence, detailing clinical findings from the record.  After this review, the clinician found that there was no evidence of carelessness, negligence, lack of proper care, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or that the proximate cause of the additional disability was an event which was not foreseeable.  It was concluded that the complications such as the duration of symptoms and on-going infection, even if characterized as unforeseeable, were unrelated to the quality of VA care.  The Board finds that this opinion is of significant probative value, given that the examiner provided sufficient rationale to support her opinion and based her opinion on an accurate and comprehensive factual basis.  

Neither the Veteran nor his representative has called into question this January 2010 medical opinion.  Considering the contents of this examination report with opinion, there is nothing to call into question the competency or objectivity of the examiner.  See Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010).  After this review, the Board finds that the January 2010 VA examination report with opinion is sufficient upon which to adjudicate this appeal, and as noted, above is of significant probative value based on the examiner's fully supported opinion based on an accurate factual basis.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

Essentially, the only evidence provided by the evidence in support of his claim are his own statements and testimony asserting improper care on the part of VA.  Although the Board has fully considered the Veteran's own statements, the medical questions regarding what is medically foreseeable and what constitutes negligent care involve issues of causation and standards of care that require medical training and expertise.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  The Veteran's lay statements themselves, absent any substantiating objective or medical findings, are not competent as he has not been shown to have the expertise to determine standard of care for the procedure at issue.  Further, a person with such medical expertise has reviewed the Veteran's contentions and clinical records, and provided an opinion that weighs against the claim.

The Veteran's lay statements regarding the behavior and comments of VA medical staff, similarly do not constitute probative evidence regarding the issues of foreseeability or causation.  As an initial matter, commentary allegedly provided by the treating doctor relating to the type or length of needles used is not reflected in any of the pertinent medical records.  Further, an apology by VA staff (nurse), even if actually made, is not akin to an admission of fault or guilt.  As the only competent evidence that considers these issues of foreseeability and VA fault in care weighs against a finding that the event was not reasonably foreseeable and against a finding of fault in the VA care, the Board finds these elements of the claim are not satisfied.

Regarding whether the consent form signed by the Veteran on February 6, 2009, which was also signed by a VA physician and nurse, adequately informed the Veteran that infection requiring treatment, pain, and/or injury to nearby structures, were possible complications of the procedure, as discussed above, the claims file contains evidence that the VA surgeon informed the Veteran of these various complications that may arise.  This written description of the risks discussed with the Veteran prior to him signing the consent was made prior to the Veteran's claim for benefits and the Board considers this an accurate reflection of the risks discussed.  That is, the description of the consent clearly indicates that serious complications resulting from the biopsy were discussed and thus the credible evidence of record clearly indicates that the staph infection and resulting removal of the lower port of the sternum that occurred were covered by the consent that the Veteran has acknowledged that he signed.  Thus, the preponderance of the evidence weighs against a finding that the Veteran did not give informed consent for the procedure that resulted in an on-going staph infection, ultimately requiring removal of the lower port of the sternum.

In summary, the Board finds that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for removal of the lower portion of the sternum claimed as due to a staph infection, resulting from a biopsy of the mediastinum performed by VA in February 2009, have not been met.  The Board recognizes the unfortunate additional disability that the Veteran developed and is sympathetic to him.  The Board is bound by the laws and regulations concerning 1151 claims, however, and, as discussed above, the claim must be denied. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for removal of the lower portion of the sternum due to a staph infection, claimed as resulting from a biopsy of the mediastinum performed by VA in February 2009, is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


